DETAILED ACTION
This action is in response to claims filed 27 June 2022 for application 15/856755 filed 28 December 2017. Currently claims 1-8,10-18,21 and 41-45 are pending. Claims 41-45 are new.
All rejections have been overcome by the amendments and arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in combination, fairly discloses or suggests the limitations of the claims. In particular, not of the references teach or suggest:
From claim 1: 
estimate interaction effects based on a linear function of the hyperparameters using model coefficients and an error; and

Claims 11, 21, and 45 contain the same subject matter.

The closest prior art, Li et al. (Hyperband: A Novel Bandit-Based Approach to Hyperparameter Optimization) discloses hyperparameter optimizations and analyzing interaction effects in general but does not disclose the specific limitation above. Hutter et al. (An Efficient Approach for Assessing Hyperparameter Importance) discloses a linear function and coefficients for use with hyperparameter optimization, however, does not disclose the specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8,10-18,21 and 41-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122